Citation Nr: 1008456	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-35 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 30, 2001 
for the grant of service connection for 
anxiety/depression/bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 until 
September 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

In a November 2009 hearing before the undersigned, the 
Veteran indicated his belief that an error was made in a 
final Board decision of August 1982.  If the Veteran is not 
satisfied with a decision of the Board, he may file a motion 
for reconsideration of the decision, file a motion to vacate 
the decision, or file a motion for revision of the decision 
based on "clear and unmistakable error" (CUE).

If seeking to file a motion asking that the Board revise a 
decision the Veteran believes was based on CUE, the Veteran 
must send the motion to the Director, Management, Planning 
and Analysis, at the Board.  The motion must meet specific 
requirements, and the Board will not review a final decision 
on this basis more than once.  The Veteran should carefully 
review the Board's Rules of Practice on CUE, 38 C.F.R. 
20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion.  The Board places 
no time limit on filing a CUE review motion.


FINDINGS OF FACT

1. In August 1982 the Board of Veterans' Appeals issued a 
decision denying the Veteran service connection for a 
psychiatric disability and for an organic brain syndrome.

2.  In October 1992, the RO issued a rating decision denying 
the Veteran service connection for an organic brain syndrome.  
The Veteran was properly notified of the decision and his 
appellate rights, and he did not file a appeal as to that 
decision.

3.  The Veteran's application to reopen a claim of 
entitlement to service connection for a psychiatric disorder 
was received by the RO on May 30, 2001.

4.  By rating decision in June 2006 the RO granted service 
connection for anxiety/depression/bipolar disorder, and 
assigned a rating of 70 percent, effective May 30, 2001.

5.  The Veteran submitted a timely appeal of that decision.


CONCLUSIONS OF LAW

1.  The August 1982 decision by the Board of Veterans' 
Appeals is final.  38 U.S.C.A. § 7104 (West 2002). 

2.  The October 1992 rating decision by the RO is final.  38 
U.S.C.A. § 7104 (West 2002).

3.  The criteria for an effective date prior to May 30, 2001, 
for entitlement to service connection for 
anxiety/depression/bipolar disorder have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 
06-2723 (Vet. App. January 26, 2009).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2009).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The evidence associated with the 
record includes the Veteran's statements in support of his 
claim as well as testimony provided at a November 2009 
hearing before the undersigned.  The Board has carefully 
considered such statements and concludes that no available 
outstanding evidence has been identified.  Additionally, the 
Board has reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date

When a decision of the RO or the Board becomes final, it is 
binding and not subject to revision on the same factual 
basis.  See 38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 
C.F.R. §§ 20.1100, 20.1103 (2009).  Pursuant to 38 U.S.C.A. § 
5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002).  The effective date of an 
award of disability compensation to a Veteran shall be the 
day following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release.  38 U.S.C.A. § 5110(b)(1) (West 2002).  
This statutory provision is implemented by a regulation which 
provides that the effective date of an evaluation and award 
of compensation based on an original claim or a claim 
reopened after final disallowance, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  See 38 C.F.R. § 3.400 (2009).

A substantive appeal consists of a properly completed VA Form 
9 (Appeal to the Board of Veterans' Appeals) or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days from the issuance of the SOC or within the remainder 
of the one-year period from the date of mailing notification 
of the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  A 
substantive appeal should set forth specific allegations of 
error of fact or law related to specific items in the SOC and 
clearly identify the benefit sought on appeal.  38 U.S.C.A. § 
7105(d) (3); 38 C.F.R. § 20.202 (2009).

If a decision by the RO goes unappealed, it is final.  38 
U.S.C.A. § 7104 (West 2002).  A final and binding RO decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, or on the 
basis of clear and unmistakable error (CUE), as provided in 
38 C.F.R. § 3.105 (2009).  If a claimant wishes to reasonably 
raise CUE, "there must be some degree of specificity as to 
what the alleged error is and, unless it is the kind of error 
. . . that, if true, would be clear and unmistakable error on 
its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error." Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The record reflects that in August 1982, the Board addressed 
the issues of entitlement to service connection for a 
psychiatric disability and for an organic brain syndrome.  
That decision is final.  In October 1992, the RO denied the 
Veteran's application to reopen his claim.  He did not appeal 
this decision and it became final.  Following the RO's 1992 
rating decision, no claim, informal claim, or intent to file 
a claim of service connection for the disorder on appeal was 
received until 2001.  On May 30, 2001, the RO received an 
application by the Veteran to reopen his claim of entitlement 
to service connection for anxiety/ depression/bipolar 
disorder.  In a rating decision of June 2006, the RO awarded 
the Veteran service connection for anxiety/depression/bipolar 
disorder, effective May 30, 2001.  The Veteran's has stated 
that he believes that the effective date for service 
connection should correspond to the date of his original 
claim for compensation, submitted in August 1980.

Here, the RO's 2006 grant of service connection for 
anxiety/depression/bipolar disorder, is based on the 
Veteran's application to reopen.  Accordingly the law 
dictates that the effective date of an award based on a claim 
to reopen after final adjudication shall be fixed in 
accordance with the facts found, but not be earlier than the 
date of receipt of application thereof.  38 U.S.C.A. § 
5110(a) (West 2002).  The Veteran's application to reopen was 
received on May 30, 2001, and it was for this reason that the 
RO assigned May 30, 2001 as the effective date currently on 
appeal.  The Veteran has argued that the record shows 
entitlement to have arisen in August 1980, the date of his 
original claim of service connection.  The pertinent law and 
regulation dictates that the effective date shall be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(2), (r) (2009).

Regardless of whether "effective date" refers to the date 
that disability payments are set to commence or the actual 
date of disability, 38 U.S.C.A. § 5110(a) makes clear that a 
Veteran cannot receive service-connected disability payments 
"earlier than the date of receipt of application therefor."  
Here, the pertinent date is that date on which the Veteran 
filed his current claims for an earlier effective date.  
Absent a showing of CUE, the Veteran cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date.  To hold 
otherwise would vitiate the ruel of finality as discussed in 
Cook v. Principi, 318 F.3d 1334, 1337-42.  In that opinion, 
the court explained that the "purpose of the rule of 
finality is to preclude repetitive and belated 
readjudications of veterans' benefits claims." Id. At 1339.

To the extent that the Veteran filed a timely appeal to the 
June 2006 rating decision, the Board is presented with a 
request to review the effective date assigned (i.e. whether 
the AOJ selected the correct date of the claim or the claim 
predated the one assigned by the AOJ).  However, to the 
extent that the Veteran is seeking to revisit the Board's 
1982 decision or the RO's 1992 decision, this represents a 
free-standing claim and absent a finding of CUE, to allow the 
Veteran to do so would eviscerate finality of these prior 
decisions.  See 38 U.S.C.A. § 5108 (West 2002); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  Therefore, in part, the 
appeal is dismissed.  To the extent that he is entitled to 
other review of the issue, we find that after the last final 
decision, there was no claim, informal claim or intent to 
file a claim prior to May 30, 2001.  Therefore, since this is 
a claim reopened after final adjudication, the law provides 
that the effective date shall not be earlier than the date of 
receipt of the application therefore.

Service treatment records were received by VA between 2003 
and 2004.  With regard to these records and the applicability 
of 38 C.F.R. § 3.156(c), the Board notes that such submitted 
records were previously of record and thus are cumulative.  
Accordingly the provisions of 38 C.F.R. § 3.156(c) (2009) are 
not for application in this case.  

In light of the foregoing, the Board finds that the Veteran 
has been awarded the earliest effective date provided by law 
and decisions of the Court.  As the applicable law and 
regulatory provisions are clear on the issue at hand, the 
Board concludes that the Veteran's claim for an earlier 
effective date for a grant of service connection for 
anxiety/depression/bipolar disorder must be denied.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

An effective date prior to May 30, 2001, for the grant of 
service connection for anxiety/depression/bipolar, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


